DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/27/2022 has been entered. Claims 1-7, 9-15, and 17-20 are currently being examined. Claims 8 and 16 have been canceled. Applicant’s amendments have overcome the objections to the claims previously set forth in the Final Office Action mailed 03/07/2022. Applicant’s amendments have overcome the rejections of the claims under 35 U.S.C. 112(b) previously set forth in the Final Office Action mailed 03/07/2022. 

Allowable Subject Matter
Claims 1-7, 9-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In response to remarks submitted by Applicants filed 04/27/2022, as well as the claim amendments made therein, and upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Regarding independent claim 1, patentability is indicated as existing, at least in part, with the claimed features of an electronic device, comprising: a plurality of frames including a first frame, a second frame slidable in a first direction relative to the first frame, and a third frame located on a rear surface of the second frame and moving in the first direction relative to the second frame, wherein the first frame is disposed on one side region constituting a fixed portion of the electronic device and configured as a metal frame having a plurality of metal rims and the second frame is disposed on another side region constituting a moving portion of the electronic device when the second frame slides in the first direction relative to the first frame; a first antenna implemented as a first conductive member of the plurality of metal rims and disposed on the one side region and a lower region of the electronic device; a second antenna implemented as a second conductive member of the plurality of metal rims and disposed on the lower region to be spaced apart from the first antenna; and a third antenna implemented as a third conductive member of the plurality of metal rims, disposed on the one side region to be spaced apart from an end portion of the first antenna by a slit and configured to operate in the same band as the first antenna, wherein the end portion of the first antenna and an end portion of the third antenna spaced apart from each other by the slit are selectively connected by a first switch module and a second switch module to a first ground line and a second ground line, respectively, to improve isolation between the first antenna and the third antenna operating in the same band.
Kim et al. (US 20210219437 A1)  teaches an electronic device, comprising: a plurality of frames including a first frame, a second frame slidable in a first direction relative to the first frame, and a third frame located on a rear surface of the second frame and moving in the first direction relative to the second frame, wherein the first frame is disposed on one side region constituting a fixed portion of the electronic device and configured as a metal frame having a plurality of metal rims and the second frame is disposed on another side region constituting a moving portion of electronic device when the second frame slides in the first direction relative to the first frame; a first antenna implemented as a first conductive member of the plurality of metal rims and disposed on the one side region and a lower region of the electronic device; a second antenna implemented as a second conductive member of the plurality of metal rims and disposed on the lower region to be spaced apart from the first antenna; and a third antenna implemented as a third conductive member of the plurality of metal rims, disposed on the one side region to be spaced apart from an end portion of the first antenna by a slit.
Ayala Vazquez et al. (US 20190027833 A1) teaches a third antenna configured to operate in the same band as the first antenna, wherein the end portion of the first antenna and an end portion of the third antenna are selectively connected by a first switch module and a second switch module to a first ground line and a second ground line, respectively, to improve isolation between the first antenna and the third antenna operating in the same band.
The references, as well as the pertinent prior art, however, do not specifically teach or suggest the arrangement and configurations as indicated above. Thus, the pertinent prior art, when taken alone or in part, cannot be construed as teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
Claims 2-7, 9-15, and 17-20 are dependent therefrom and are included in the allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leah Rosenberg whose telephone number is (571)272-4784. The examiner can normally be reached Monday - Friday, 9:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leah Rosenberg/
Examiner, Art Unit 2845
05/09/2022


/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845